Citation Nr: 0827372	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  01-06 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertensive vascular disease.

2.  Entitlement to an increased rating for temporal 
mandibular osteoarthritis, rated 10 percent disabling prior 
to May 6, 2004, and rated 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In an October 2007 decision, the 
evaluation for the veteran's service-connected temporal 
mandibular osteoarthritis was increased to 20 percent with an 
effective date of May 6, 2004.  As a higher schedular 
evaluation for this disability is possible, the issue of 
entitlement to an increased rating for temporal mandibular 
osteoarthritis, rated 10 percent disabling prior to May 6, 
2004, and rated 20 percent disabling thereafter remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

This case was previously before the Board.  In September 2003 
and August 2005, the issues were remanded for further 
development.  For the reasons discussed below, the RO has not 
fully complied with the August 2005 Remand.

The Board notes that in a June 2004 statement, the veteran 
appears to raise informal claims for service connection for 
an enlarged heart and residuals of a stroke secondary to his 
service-connected hypertensive vascular disease.  The Board 
refers these matters to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in April 2004 and August 2005.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the veteran in a supplemental statement of the case issued 
in October 2007.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).

Although correspondence from the RO to the veteran dated in 
April 2004 and August 2005 discussed the "duty to notify" 
provisions of VCAA and the evidence needed to substantiate 
his claims for an increased rating, the letters did not 
discuss the need to submit evidence that showed the effect of 
the disability on the claimant's employment and daily life.  
Additionally, the letters did not discuss the specific 
criteria listed in Diagnostic Codes 7101 and 9905 required 
for an increased rating for hypertension and temporal 
mandibular osteoarthritis.

The record reflects that the veteran has been in receipt of 
Social Security Administration (SSA) disability benefits 
since 1982.  However, it does not appear that any attempt to 
obtain the veteran's records from the SSA has been made.  VA 
has a duty to assist in gathering social security records 
when put on notice that the veteran is receiving social 
security benefits.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Therefore, the RO should obtain the veteran's SSA records and 
the associated medical records and associate them with the 
claims folder.

In September 2003 and August 2005, the Board remanded the 
issues of entitlement to an increased disability rating for 
hypertensive vascular disease and temporal-mandibular 
osteoarthritis.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a Remand by the Board confers upon 
the veteran or other claimant, as a matter of law, the right 
to compliance with the Board's Remand order.  Moreover, the 
Court further held that the Board itself errs when it fails 
to ensure compliance with the terms of its Remand.  Id.

In the Board's August 2005 Remand, the RO was asked to 
schedule the veteran for VA examination of the service-
connected hypertension.  The RO was requested to ask the 
examiner of the hypertensive vascular disease to obtain two 
or more blood pressure readings on at least three different 
days, to confirm the condition and to note whether or not the 
condition was under control, and to note whether the 
condition required medication or not.  Based on a rereading 
of the criteria for evaluating hypertension, the undersigned 
concludes that she misinterpreted the regulation in this 
case.  There is no doubt that the veteran suffers from 
hypertension, requiring medication; therefore the basis for 
the remand was inaccurate.

Received at the Board in March 2008, were records submitted 
by the veteran.  His representative has waived consideration 
of these documents by the RO.  The veteran has presented 
evidence indicating that he has multiple cardiovascular 
disabilities.  It is unclear to the undersigned which of the 
disorders, if any, are related to the service connected 
hypertensive vascular disease.  It appears that evaluation of 
the data by a VA cardiologist is necessary prior to 
adjudication of this claim.

With regard to the temporal-mandibular osteoarthritis 
disability, the RO was requested to obtain the panoramic 
radiograph report from the May 2004 VA examination.  If the 
radiograph report did not contain information regarding any 
limitation of incisal range of motion reported in 
millimeters, the RO was requested to have a dentist evaluate 
the X-ray.

The Board observes that the RO attempted to obtain the 
May 2004 panoramic radiograph report and was unsuccessful.

Additionally, the Board observes that the SSA records have 
not been obtained, nor has the veteran been afforded an 
examination to evaluate his service-connected temporal 
mandibular osteoarthritis by a physician who had the benefit 
of reviewing all obtainable treatment records.  Therefore, 
after the SSA records have been associated with the claims 
file, the veteran should receive an additional examination to 
evaluate the current symptomatology of his temporal 
mandibular osteoarthritis.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following development:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are fully complied with and 
satisfied.

Specifically, the AMC/RO should send the 
veteran a letter which details the need 
for him to show a worsening or increase in 
severity of his disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include the rating criteria set out 
by 38 C.F.R. § 4.104 Diagnostic Code 7101 
and § 4.150 Diagnostic Code 9905 (2007).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the veteran in connection with 
his claimed disorders since August 2005.  
After the veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should obtain a copy of 
the SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, 
arrangements should be made for the 
veteran to undergo a VA cardiovascular 
examination to determine the nature and 
extent of the hypertensive vascular 
disease.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is requested to provide an 
opinion indicating which, if any of the 
veteran's cardiovascular disabilities are 
the result of his hypertensive vascular 
disease.  

The examiner should note whether or not 
the condition is under control, and 
whether or not medication is required.  
Additionally, the examiner is requested to 
offer an opinion regarding the effect of 
the veteran's hypertension on his 
employability.  Sustainable reasons and 
bases should be offered in support of all 
opinions and findings.

5.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, arrangements should be made for 
the veteran to undergo VA dental 
examination evaluate the current 
symptomatology exhibited by his 
service-connected temporal mandibular 
osteoarthritis.  The entire claims file 
must be made available to dentist 
performing the examination.  There 
should be a notation in the report to 
indicate that the records were 
reviewed.

The examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  X-rays 
should be taken and any limitation of 
inter-incisal range of motion should be 
reported in millimeters.  The dentist 
should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached.

Additionally, the examiner is requested to 
offer an opinion regarding the effect of 
the veteran's temporal mandibular 
osteoarthritis on his employability.  
Sustainable reasons and bases should be 
offered in support of all opinions and 
findings.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations. A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations. If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




